As filed with the Securities and Exchange Commission on May 25, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10487 Hotchkis & Wiley Funds (Exact name of registrant as specified in charter) 725 South Figueroa Street, 39th Floor Los Angeles, California 90017-5439 (Address of principal executive offices) (Zip code) Anna Marie Lopez Hotchkis & Wiley Capital Management, LLC 725 South Figueroa Street, 39th Floor Los Angeles, California 90017-5439 (Name and address of agent for service) Copy to: Karin Jagel Flynn, Esq. Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois60601 (213) 430-1000 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2012 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. Schedule of Investments - March 31, 2012 Hotchkis & Wiley Diversified Value Fund (Unaudited) COMMON STOCKS - 96.66% Shares Held Value CONSUMER DISCRETIONARY - 12.48% Auto Components - 3.81% Delphi Automotive PLC (a) $ Johnson Controls, Inc. Magna International, Inc. Automobiles - 1.32% General Motors Company (a) Hotels, Restaurants & Leisure - 0.49% Carnival Corporation Media - 3.66% Comcast Corporation The Interpublic Group of Companies, Inc. Time Warner Cable, Inc. Multiline Retail - 0.99% J.C. Penney Company, Inc. Specialty Retail - 2.21% The Gap, Inc. The Home Depot, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 5.09% Beverages - 1.07% PepsiCo, Inc. Food & Staples Retailing - 3.16% CVS Caremark Corporation Safeway, Inc. Wal-Mart Stores, Inc. Food Products - 0.44% Kraft Foods, Inc. Household Products - 0.42% Kimberly-Clark Corporation TOTAL CONSUMER STAPLES ENERGY - 7.85% Oil, Gas & Consumable Fuels - 7.85% Cobalt International Energy, Inc. (a) ConocoPhillips Royal Dutch Shell PLC - Class B - ADR Total SA - ADR TOTAL ENERGY FINANCIALS - 28.22% Capital Markets - 0.87% Morgan Stanley Commercial Banks - 6.86% KeyCorp PNC Financial Services Group, Inc. SunTrust Banks, Inc. Wells Fargo & Company Consumer Finance - 1.68% Capital One Financial Corporation Diversified Financial Services - 8.90% Bank of America Corporation Citigroup, Inc. JPMorgan Chase & Company Insurance - 9.91% The Allstate Corporation American International Group, Inc. (a) MetLife, Inc. Prudential Financial, Inc. Unum Group XL Group PLC TOTAL FINANCIALS HEALTH CARE - 9.38% Health Care Equipment & Supplies - 2.01% Covidien PLC Medtronic, Inc. Zimmer Holdings, Inc. Health Care Providers & Services - 0.73% Quest Diagnostics, Inc. Pharmaceuticals - 6.64% Eli Lilly & Company Johnson & Johnson Merck & Company, Inc. Novartis AG - ADR Pfizer, Inc. Sanofi - ADR TOTAL HEALTH CARE INDUSTRIALS - 10.20% Aerospace & Defense - 4.91% The Boeing Company Embraer SA - ADR Huntington Ingalls Industries, Inc. (a) Lockheed Martin Corporation Northrop Grumman Corporation Air Freight & Logistics - 1.39% FedEx Corporation Machinery - 3.90% Cummins, Inc. Ingersoll-Rand PLC PACCAR, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 13.49% Computers & Peripherals - 3.87% Hewlett-Packard Company Electronic Equipment, Instruments & Components - 2.54% Corning, Inc. TE Connectivity Limited Software - 7.08% CA, Inc. Microsoft Corporation Oracle Corporation TOTAL INFORMATION TECHNOLOGY MATERIALS - 0.49% Chemicals - 0.49% PPG Industries, Inc. TOTAL MATERIALS TELECOMMUNICATION SERVICES - 2.80% Wireless Telecommunication Services - 2.80% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 6.66% Electric Utilities - 3.42% Edison International Exelon Corporation Independent Power Producers & Energy Traders - 0.94% NRG Energy, Inc. (a) Multi-Utilities - 2.30% Public Service Enterprise Group, Inc. TOTAL UTILITIES Total investments - 96.66% (Cost $440,326,090) Time deposits * - 3.73% Liabilities in excess of other assets - (0.39)% Net assets - 100.00% $ (a) - Non-income producing security. ADR - American Depositary Receipt * - Time deposits of $640,267 with HSBC Bank and $14,164,095 with Wells Fargo bear interest at 0.03% and mature on 4/2/2012. Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 68 industries and 154 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - March 31, 2012 Hotchkis & Wiley Large Cap Value Fund (Unaudited) COMMON STOCKS - 97.86% Shares Held Value CONSUMER DISCRETIONARY - 12.55% Auto Components - 3.69% Johnson Controls, Inc. $ Magna International, Inc. Automobiles - 0.50% Harley-Davidson, Inc. Diversified Consumer Services - 1.47% H&R Block, Inc. Hotels, Restaurants & Leisure - 0.51% Carnival Corporation Media - 2.69% Comcast Corporation The Interpublic Group of Companies, Inc. Multiline Retail - 1.18% J.C. Penney Company, Inc. Specialty Retail - 2.51% The Gap, Inc. The Home Depot, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 5.18% Beverages - 1.03% PepsiCo, Inc. Food & Staples Retailing - 3.47% CVS Caremark Corporation Safeway, Inc. Wal-Mart Stores, Inc. Food Products - 0.68% Kraft Foods, Inc. TOTAL CONSUMER STAPLES ENERGY - 7.18% Oil, Gas & Consumable Fuels - 7.18% ConocoPhillips Royal Dutch Shell PLC - Class B - ADR Total SA - ADR TOTAL ENERGY FINANCIALS - 30.57% Commercial Banks - 5.95% PNC Financial Services Group, Inc. Regions Financial Corporation Wells Fargo & Company Consumer Finance - 2.03% Capital One Financial Corporation Diversified Financial Services - 9.97% Bank of America Corporation Citigroup, Inc. JPMorgan Chase & Company Insurance - 12.62% The Allstate Corporation American International Group, Inc. (a) MetLife, Inc. Unum Group XL Group PLC TOTAL FINANCIALS HEALTH CARE - 8.53% Health Care Equipment & Supplies - 0.77% Zimmer Holdings, Inc. Pharmaceuticals - 7.76% Eli Lilly & Company Johnson & Johnson Merck & Company, Inc. Novartis AG - ADR Pfizer, Inc. Sanofi - ADR TOTAL HEALTH CARE INDUSTRIALS - 10.05% Aerospace & Defense - 5.13% The Boeing Company Embraer SA - ADR Huntington Ingalls Industries, Inc. (a) Lockheed Martin Corporation Northrop Grumman Corporation Machinery - 4.10% Cummins, Inc. PACCAR, Inc. Professional Services - 0.82% Manpower, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 12.02% Computers & Peripherals - 4.34% Hewlett-Packard Company Electronic Equipment, Instruments & Components - 2.54% Corning, Inc. TE Connectivity Limited Software - 5.14% CA, Inc. Microsoft Corporation TOTAL INFORMATION TECHNOLOGY TELECOMMUNICATION SERVICES - 3.20% Wireless Telecommunication Services - 3.20% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 8.58% Electric Utilities - 5.32% Edison International Exelon Corporation PPL Corporation Independent Power Producers & Energy Traders - 0.72% NRG Energy, Inc. (a) Multi-Utilities - 2.54% Public Service Enterprise Group, Inc. TOTAL UTILITIES Total investments - 97.86% (Cost $694,870,938) Time deposit * - 2.57% Liabilities in excess of other assets - (0.43)% Net assets - 100.00% $ (a) - Non-income producing security. ADR - American Depositary Receipt * - Time deposit with Citibank bears interest at 0.03% and matures on 4/2/2012. Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 68 industries and 154 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - March 31, 2012 Hotchkis & Wiley Mid-Cap Value Fund (Unaudited) COMMON STOCKS - 96.21% Shares Held Value CONSUMER DISCRETIONARY - 19.78% Auto Components - 6.12% Delphi Automotive PLC (a) $ The Goodyear Tire & Rubber Company (a) Magna International, Inc. (c) Diversified Consumer Services - 2.97% H&R Block, Inc. Media - 6.07% The Interpublic Group of Companies, Inc. Valassis Communications, Inc. (a)(b) Multiline Retail - 0.77% J.C. Penney Company, Inc. Specialty Retail - 3.32% Aeropostale, Inc. (a) The Gap, Inc. Textiles, Apparel & Luxury Goods - 0.53% The Jones Group, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 3.54% Beverages - 0.77% Molson Coors Brewing Company Food & Staples Retailing - 2.77% Safeway, Inc. (c) SUPERVALU, Inc. (c) TOTAL CONSUMER STAPLES ENERGY - 7.38% Oil, Gas & Consumable Fuels - 7.38% Cobalt International Energy, Inc. (a) Kosmos Energy Limited (a) Stone Energy Corporation (a) TOTAL ENERGY FINANCIALS - 32.11% Commercial Banks - 13.29% Fifth Third Bancorp First Horizon National Corporation KeyCorp Regions Financial Corporation SunTrust Banks, Inc. Synovus Financial Corporation Zions Bancorporation Diversified Financial Services - 2.34% PHH Corporation (a) Insurance - 13.65% The Allstate Corporation CNO Financial Group, Inc. (a) Torchmark Corporation Unum Group XL Group PLC Real Estate Management & Development - 2.83% MI Developments, Inc. TOTAL FINANCIALS HEALTH CARE - 4.11% Health Care Equipment & Supplies - 0.52% Zimmer Holdings, Inc. Health Care Providers & Services - 3.59% LifePoint Hospitals, Inc. (a) Omnicare, Inc. TOTAL HEALTH CARE INDUSTRIALS - 12.75% Aerospace & Defense - 5.93% Alliant Techsystems, Inc. Embraer SA - ADR Huntington Ingalls Industries, Inc. (a) Building Products - 0.56% Fortune Brands Home & Security, Inc. (a) Construction & Engineering - 0.42% EMCOR Group, Inc. Professional Services - 2.34% Manpower, Inc. Road & Rail - 3.50% Con-way, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 9.39% Communications Equipment - 2.81% Arris Group, Inc. (a) Computers & Peripherals - 0.44% Lexmark International, Inc. Electronic Equipment, Instruments & Components - 1.01% TE Connectivity Limited Semiconductors & Semiconductor Equipment - 1.16% ON Semiconductor Corporation (a) Software - 3.97% CA, Inc. Symantec Corporation (a) TOTAL INFORMATION TECHNOLOGY UTILITIES - 7.15% Electric Utilities - 5.29% Edison International Great Plains Energy, Inc. PPL Corporation Independent Power Producers & Energy Traders - 1.69% NRG Energy, Inc. (a) Multi-Utilities - 0.17% Public Service Enterprise Group, Inc. TOTAL UTILITIES Total investments - 96.21% (Cost $1,387,282,744) Collateral for securities on loan^ - 3.27% Time deposit * - 2.84% Liabilities in excess of other assets - (2.32)% Net assets - 100.00% $ (a) - Non-income producing security. (b) - Affiliated issuer.An issuer in which the Fund's holdings represent 5% or more of the outstanding voting securities of the issuer is an "affiliated" issuer as defined in the 1940 Act. A schedule of the Fund's investments in securities of affiliated issuers held during the nine months ended March 31, 2012, is set forth below: Issuer Name Share Balance At July 1, 2011 Additions Reductions Share Balance At March 31, 2012 Dividend Income Value At March 31, 2012 Valassis Communications, Inc. $ - $ (c) - All or a portion of this security is on loan.The total market value of securities on loan was $43,138,242. ADR - American Depositary Receipt ^ - Collateral for securities on loan was invested in the Invesco Government Agency Portfolio.The 7-day yield as of March 31, 2012 was 0.02%. * - Time deposit with HSBC Bank bears interest at 0.03% and matures on 4/2/2012. Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 68 industries and 154 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - March 31, 2012 Hotchkis & Wiley Small Cap Value Fund (Unaudited) COMMON STOCKS - 97.22% Shares Held Value CONSUMER DISCRETIONARY - 14.15% Hotels, Restaurants & Leisure - 1.37% Lakes Entertainment, Inc. (a) $ Marriott Vacations Worldwide Corporation (a) Household Durables - 0.25% Furniture Brands International, Inc. (a) Media - 6.64% The Interpublic Group of Companies, Inc. Valassis Communications, Inc. (a) Specialty Retail - 2.45% Rent-A-Center, Inc. Textiles, Apparel & Luxury Goods - 3.44% Quiksilver, Inc. (a) TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 1.49% Food Products - 1.49% Overhill Farms, Inc. (a)(b) TOTAL CONSUMER STAPLES ENERGY - 4.65% Oil, Gas & Consumable Fuels - 4.65% Cobalt International Energy, Inc. (a) Stone Energy Corporation (a) TOTAL ENERGY FINANCIALS - 26.37% Commercial Banks - 6.44% Associated Banc-Corp First Horizon National Corporation First Interstate BancSystem, Inc. Synovus Financial Corporation TCF Financial Corporation Webster Financial Corporation Diversified Financial Services - 2.95% PHH Corporation (a) Insurance - 13.41% CNO Financial Group, Inc. (a) Employers Holdings, Inc. Global Indemnity PLC (a) The Hanover Insurance Group, Inc. Horace Mann Educators Corporation National Western Life Insurance Company Symetra Financial Corporation Real Estate Investment Trusts - 0.73% CapLease, Inc. Real Estate Management & Development - 2.51% MI Developments, Inc. Thrifts & Mortgage Finance - 0.33% First Financial Holdings, Inc. TOTAL FINANCIALS HEALTH CARE - 2.62% Health Care Providers & Services - 2.62% LifePoint Hospitals, Inc. (a) PharMerica Corporation (a) TOTAL HEALTH CARE INDUSTRIALS - 32.05% Aerospace & Defense - 8.61% Alliant Techsystems, Inc. Embraer SA - ADR Huntington Ingalls Industries, Inc. (a) Building Products - 1.70% Fortune Brands Home & Security, Inc. (a) Commercial Services & Supplies - 2.68% Corrections Corporation of America (a) The Geo Group, Inc. (a) Construction & Engineering - 0.53% EMCOR Group, Inc. Machinery - 7.02% CIRCOR International, Inc. Meritor, Inc. (a) Miller Industries, Inc. (b) Mueller Water Products, Inc. Terex Corporation (a) Professional Services - 6.16% Heidrick & Struggles International, Inc. Hudson Highland Group, Inc. (a) Manpower, Inc. Road & Rail - 5.35% Avis Budget Group, Inc. (a) Con-way, Inc. Saia, Inc. (a) TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 6.54% Communications Equipment - 3.73% Arris Group, Inc. (a) Symmetricom, Inc. (a) Computers & Peripherals - 0.95% Lexmark International, Inc. IT Services - 0.44% CIBER, Inc. (a) Semiconductors & Semiconductor Equipment - 1.42% ON Semiconductor Corporation (a) TOTAL INFORMATION TECHNOLOGY MATERIALS - 2.56% Metals & Mining - 2.56% Noranda Aluminum Holding Corporation TOTAL MATERIALS UTILITIES - 6.79% Electric Utilities - 6.79% Great Plains Energy, Inc. Portland General Electric Company Westar Energy, Inc. TOTAL UTILITIES Total investments - 97.22% (Cost $301,113,684) Time deposit * - 2.18% Other assets in excess of liabilities - 0.60% Net assets - 100.00% $ (a) - Non-income producing security. (b) - Affiliated issuer.An issuer in which the Fund's holdings represent 5% or more of the outstanding voting securities of the issuer is an "affiliated" issuer as defined in the 1940 Act. A schedule of the Fund's investments in securities of affiliated issuers held during the nine months ended March 31, 2012, is set forth below: Issuer Name Share Balance At July 1, 2011 Additions Reductions Share Balance At March 31, 2012 Dividend Income Value At March 31, 2012 Miller Industries, Inc. $ $ Overhill Farms, Inc. - - ADR - American Depositary Receipt * - Time deposit with HSBC Bank bears interest at 0.03% and matures on 4/2/2012. Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 68 industries and 154 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - March 31, 2012 Hotchkis & Wiley Value Opportunities Fund (Unaudited) COMMON STOCKS - 84.98% Shares Held Value CONSUMER DISCRETIONARY - 14.11% Automobiles - 1.23% General Motors Company (a)(c) $ Hotels, Restaurants & Leisure - 1.58% Lakes Entertainment, Inc. (a) Marriott Vacations Worldwide Corporation (a) Household Durables - 0.04% Stanley Furniture Company, Inc. (a) Media - 9.65% Valassis Communications, Inc. (a) Textiles, Apparel & Luxury Goods - 1.61% Quiksilver, Inc. (a) TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 4.33% Beverages - 3.16% PepsiCo, Inc. Food Products - 1.17% Overhill Farms, Inc. (a) TOTAL CONSUMER STAPLES ENERGY - 7.33% Oil, Gas & Consumable Fuels - 7.33% Cobalt International Energy, Inc. (a) ConocoPhillips Murphy Oil Corporation Total SA - ADR TOTAL ENERGY FINANCIALS - 21.73% Diversified Financial Services - 7.96% Bank of America Corporation Citigroup, Inc. JPMorgan Chase & Company Insurance - 9.52% The Allstate Corporation American International Group, Inc. (a) Global Indemnity PLC (a) Thrifts & Mortgage Finance - 4.25% Tree.com, Inc. (a) TOTAL FINANCIALS INDUSTRIALS - 21.25% Aerospace & Defense - 4.81% Alliant Techsystems, Inc. Huntington Ingalls Industries, Inc. (a) Air Freight & Logistics - 0.51% Air T, Inc. Machinery - 4.15% KSB AG (f) Miller Industries, Inc. (c) Marine - 4.69% Clarkson PLC Professional Services - 3.87% Hudson Highland Group, Inc. (a) Road & Rail - 3.22% Con-way, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 6.01% Computers & Peripherals - 2.57% Hewlett-Packard Company Electronic Equipment, Instruments & Components - 2.32% Corning, Inc. (c) Software - 1.12% Microsoft Corporation TOTAL INFORMATION TECHNOLOGY MATERIALS - 1.64% Metals & Mining - 1.64% Noranda Aluminum Holding Corporation TOTAL MATERIALS TELECOMMUNICATION SERVICES - 3.44% Wireless Telecommunication Services - 3.44% Vodafone Group PLC - ADR (c) TOTAL TELECOMMUNICATION SERVICES UTILITIES - 5.14% Electric Utilities - 2.65% Exelon Corporation Independent Power Producers & Energy Traders - 1.08% NRG Energy, Inc. (a) Multi-Utilities - 1.41% Public Service Enterprise Group, Inc. TOTAL UTILITIES Total common stocks (Cost $66,645,037) INVESTMENT COMPANIES - 1.13% Closed-End Funds - 1.13% Boulder Total Return Fund, Inc. (a) Diamond Hill Financial Trends Fund, Inc. Total investment companies (Cost $741,168) PREFERRED STOCKS - 5.55% FINANCIALS - 5.55% Commercial Banks - 1.19% Countrywide Capital V, 7.000% Real Estate Investment Trusts - 2.43% Strategic Hotels & Resorts, Inc. - Series A (a) Thrifts & Mortgage Finance - 1.93% Federal Home Loan Mortgage Corporation - Series K (a) Federal Home Loan Mortgage Corporation - Series N (a) Federal Home Loan Mortgage Corporation - Series S (a) Federal Home Loan Mortgage Corporation - Series T (a) Federal Home Loan Mortgage Corporation - Series Z (a) TOTAL FINANCIALS Total preferred stocks (Cost $2,918,424) CORPORATE BONDS - 2.13% Amount CONSUMER DISCRETIONARY - 0.93% Household Durables - 0.93% M/I Homes, Inc. (c) 8.625%, 11/15/2018 $ TOTAL CONSUMER DISCRETIONARY ENERGY - 0.88% Oil, Gas & Consumable Fuels - 0.88% American Petroleum Tankers Parent LLC / American Petroleum Tankers Company 10.250%, 05/01/2015 TOTAL ENERGY FINANCIALS - 0.32% Diversified Financial Services - 0.32% PHH Corporation 9.250%, 03/01/2016 TOTAL FINANCIALS Total corporate bonds (Cost $1,578,698) PURCHASED PUT OPTIONS - 2.18% Contracts (100 shares per contract) CONSUMER DISCRETIONARY - 0.60% Household Durables - 0.60% Hovnanian Enterprises, Inc. (a) Expiration: January 2014, Exercise Price: $2.00 KB Home (a) Expiration: January 2014, Exercise Price: $10.00 TOTAL CONSUMER DISCRETIONARY MATERIALS - 0.89% Metals & Mining - 0.89% United States Steel Corporation (a) Expiration: January 2014, Exercise Price: $40.00 Expiration: January 2014, Exercise Price: $45.00 TOTAL MATERIALS TELECOMMUNICATION SERVICES - 0.69% Diversified Telecommunication Services - 0.69% Verizon Communications, Inc. (a) Expiration: January 2014, Exercise Price: $40.00 TOTAL TELECOMMUNICATION SERVICES Total purchased put options (Cost $2,232,683) WARRANTS - 1.34% FINANCIALS - 1.34% Insurance - 1.34% Shares Held American International Group, Inc. (a) Expiration: January 2021, Exercise Price: $45.00 TOTAL FINANCIALS Total warrants (Cost $586,289) Total investments - 97.31% (Cost $74,702,299) Time deposits * - 1.31% Other assets in excess of liabilities - 1.38% Net assets - 100.00% $ (a) - Non-income producing security. (c) - All or a portion of this security is segregated as collateral. (f) - Security valued using Interactive Data's proprietary fair value pricing model. The total market value of this security was $648,861, representing 0.80% of net assets. ADR - American Depositary Receipt * - Time deposits of $61,344 with Bank of America, $500,000 with Citibank and $500,000 with JPMorgan Chase bear interest at 0.03% and mature on 4/2/2012. Invested through a cash management account administered by Brown Brothers Harriman & Co. An issuer in which the Fund's holdings represent 5% or more of the outstanding voting securities of the issuer is an "affiliated" issuer as defined in the 1940 Act. A schedule of the Fund's investments in securities of affiliated issuers held during the nine months ended March 31, 2012, is set forth below: Issuer Name Share Balance At July 1, 2011 Additions Reductions Share Balance At March 31, 2012 Dividend Income Value At March 31, 2012 Tree.com, Inc. + - $ - $ + Issuer was not an affiliate as of March 31, 2012. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 68 industries and 154 sub-industries.Each stock that is classified will have a coding at all four of these levels. The following is a summary of the Fund's derivative instrument holdings categorized by primary risk exposure as of March 31, 2012: ASSET DERIVATIVES Equity Contracts: Purchased Put Options $ Schedule of Investments - March 31, 2012 Hotchkis & Wiley Capital Income Fund (Unaudited) COMMON STOCKS - 56.71% Shares Held Value CONSUMER DISCRETIONARY - 4.88% Auto Components - 1.42% Johnson Controls, Inc. $ Automobiles - 0.25% General Motors Company - Escrow (a)(f)(i) 0 General Motors Company (a) Diversified Consumer Services - 0.58% H&R Block, Inc. Hotels, Restaurants & Leisure - 0.60% Carnival Corporation Specialty Retail - 2.03% The Home Depot, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 8.88% Beverages - 1.80% PepsiCo, Inc. Food & Staples Retailing - 1.43% Wal-Mart Stores, Inc. (c) Food Products - 2.69% Kraft Foods, Inc. Unilever PLC - ADR Household Products - 1.11% Kimberly-Clark Corporation Tobacco - 1.85% Philip Morris International, Inc. (c) TOTAL CONSUMER STAPLES ENERGY - 6.75% Oil, Gas & Consumable Fuels - 6.75% ConocoPhillips Royal Dutch Shell PLC - Class B - ADR Total SA - ADR TOTAL ENERGY FINANCIALS - 9.34% Commercial Banks - 3.72% PNC Financial Services Group, Inc. Wells Fargo & Company Diversified Financial Services - 3.61% JPMorgan Chase & Company (c) Insurance - 2.01% The Allstate Corporation TOTAL FINANCIALS HEALTH CARE - 7.73% Pharmaceuticals - 7.73% Eli Lilly & Company Johnson & Johnson Merck & Company, Inc. Novartis AG - ADR Pfizer, Inc. Sanofi - ADR TOTAL HEALTH CARE INDUSTRIALS - 4.23% Aerospace & Defense - 3.67% Lockheed Martin Corporation (c) Northrop Grumman Corporation Machinery - 0.56% PACCAR, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 3.92% Computers & Peripherals - 0.56% Hewlett-Packard Company Software - 3.36% Microsoft Corporation TOTAL INFORMATION TECHNOLOGY TELECOMMUNICATION SERVICES - 3.79% Wireless Telecommunication Services - 3.79% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 7.19% Electric Utilities - 5.17% Edison International Exelon Corporation (c) PPL Corporation Multi-Utilities - 2.02% Public Service Enterprise Group, Inc. TOTAL UTILITIES Total common stocks (Cost $4,619,224) PREFERRED STOCKS - 1.65% FINANCIALS - 1.65% Commercial Banks - 0.95% Countrywide Capital V, 7.000% Zions Bancorporation, 9.500% Consumer Finance - 0.31% GMAC Capital Trust I - Series 2, 8.125% (b) Real Estate Investment Trusts - 0.35% Strategic Hotels & Resorts, Inc. - Series A, 8.500% (a) Thrifts & Mortgage Finance - 0.04% Federal Home Loan Mortgage Corporation - Series Z, 8.375% (a)(b) TOTAL FINANCIALS Total preferred stocks (Cost $143,956) CONVERTIBLE PREFERRED STOCKS - 0.88% CONSUMER DISCRETIONARY - 0.35% Auto Components - 0.35% The Goodyear Tire & Rubber Company, 5.875% TOTAL CONSUMER DISCRETIONARY FINANCIALS - 0.53% Commercial Banks - 0.25% KeyCorp, 7.750% Diversified Financial Services - 0.28% Citigroup, Inc., 7.500% TOTAL FINANCIALS Total convertible preferred stocks (Cost $87,571) CONVERTIBLE BONDS - 0.36% Amount INDUSTRIALS - 0.36% Machinery - 0.36% Meritor, Inc. 4.000%, 02/15/2027 (b) $ TOTAL INDUSTRIALS Total convertible bonds (Cost $37,286) CORPORATE BONDS - 37.26% CONSUMER DISCRETIONARY - 7.94% Auto Components - 1.22% Allison Transmission, Inc. 7.125%, 05/15/2019 (Acquired 05/09/2011, $25,344) (r) American Axle & Manufacturing Holdings, Inc. 9.250%, 01/15/2017 (Acquired 12/31/2010-07/07/2011, Cost $30,562) (r) Stoneridge, Inc. 9.500%, 10/15/2017 (Acquired 12/31/2010, Cost $21,481) (i)(r) Tomkins LLC / Tomkins, Inc. 9.000%, 10/01/2018 Automobiles - 0.40% Chrysler Group LLC 8.250%, 06/15/2021 Hotels, Restaurants & Leisure - 1.42% CKE Restaurants, Inc. 11.375%, 07/15/2018 DineEquity, Inc. 9.500%, 10/30/2018 MGM Resorts International 7.750%, 03/15/2022 NCL Corporation Limited 9.500%, 11/15/2018 Household Durables - 0.34% M/I Homes, Inc. 8.625%, 11/15/2018 Leisure Equipment & Products - 0.71% CityCenter Holdings LLC / CityCenter Finance Corporation 11.500%, 01/15/2017 (p) Seven Seas Cruises LLC 9.125%, 05/15/2019 (Acquired 05/13/2011, Cost $32,000) (r) Media - 3.31% Bresnan Broadband Holdings LLC 8.000%, 12/15/2018 (Acquired 12/31/2010-03/19/2012, Cost $25,925) (r) CCO Holdings LLC / CCO Holdings Capital Corporation 7.375%, 06/01/2020 Cequel Communications Holdings I LLC / Cequel Capital Corporation 8.625%, 11/15/2017 (Acquired 12/31/2010-06/21/2011, Cost $25,425) (r) Clear Channel Worldwide Holdings, Inc. - Series B 9.250%, 12/15/2017 Cumulus Media Holdings, Inc. 7.750%, 05/01/2019 (Acquired 05/26/2011-03/21/2012, Cost $34,461) (r) Entercom Radio LLC 10.500%, 12/01/2019 Kabel BW GmbH 7.500%, 03/15/2019 (Acquired 03/28/2011-04/05/2011, Cost $30,688) (r) Townsquare Radio LLC / Townsquare Radio, Inc. 9.000%, 04/01/2019 (Acquired 03/30/2012, Cost $19,978) (r) Unitymedia Hessen GmbH & Company / Unitymedia NRW GmbH 8.125%, 12/01/2017 (Acquired 12/31/2010, Cost $31,500) (r) Valassis Communications, Inc. 6.625%, 02/01/2021 Multiline Retail - 0.54% 99 Cents Only Stores 11.000%, 12/15/2019 (Acquired 03/28/2012, Cost $21,475) (r) Dillard's, Inc. 7.130%, 08/01/2018 TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 0.79% Food Products - 0.33% Post Holdings, Inc. 7.375%, 02/15/2022 (Acquired 01/27/2012-02/28/2012, Cost $29,105) (r) Household Products - 0.46% FGI Holding Company, Inc. 11.250%, 10/01/2015 (p) FGI Operating Company, Inc. 10.250%, 08/01/2015 TOTAL CONSUMER STAPLES ENERGY - 4.91% Energy Equipment & Services - 1.91% Atwood Oceanics, Inc. 6.500%, 02/01/2020 Bill Barrett Corporation 7.000%, 10/15/2022 Parker Drilling Company 9.125%, 04/01/2018 PHI, Inc. 8.625%, 10/15/2018 Thermon Industries, Inc. 9.500%, 05/01/2017 Unit Corporation 6.625%, 05/15/2021 Oil, Gas & Consumable Fuels - 3.00% American Petroleum Tankers Parent LLC / American Petroleum Tankers Company 10.250%, 05/01/2015 Comstock Resources, Inc. 8.375%, 10/15/2017 7.750%, 04/01/2019 Holly Energy Partners LP / Holly Energy Finance Corporation 6.500%, 03/01/2020 (Acquired 02/28/2012-03/20/2012, Cost $29,520) (r) Overseas Shipholding Group, Inc. 7.500%, 02/15/2024 PBF Holding Company LLC / PBF Finance Corporation 8.250%, 02/15/2020 (Acquired 01/27/2012-02/09/2012, Cost $29,713) (r) Petroquest Energy, Inc. 10.000%, 09/01/2017 Stone Energy Corporation 8.625%, 02/01/2017 TOTAL ENERGY FINANCIALS - 4.12% Commercial Banks - 1.03% CIT Group, Inc. 4.750%, 02/15/2015 (Acquired 02/02/2012-02/03/2012, Cost $30,018) (r) 7.000%, 05/02/2017 (Acquired 12/31/2010-07/20/2011, Cost $61,019) (r) Consumer Finance - 1.15% Ally Financial, Inc. 7.250%, 09/15/2017 Credit Acceptance Corporation 9.125%, 02/01/2017 SLM Corporation - Series A 8.450%, 06/15/2018 (c) Diversified Financial Services - 0.40% PHH Corporation 9.250%, 03/01/2016 Insurance - 1.15% American International Group, Inc. 8.175%, 05/15/2058 (b)(c) CNO Financial Group, Inc. 9.000%, 01/15/2018 (Acquired 12/31/2010-05/17/2011, Cost $47,673) (r) Investments & Miscellaneous Financial Services - 0.39% Constellation Enterprises LLC 10.625%, 02/01/2016 (Acquired 01/20/2011-07/19/2011, Cost $35,072) (i)(r) TOTAL FINANCIALS HEALTH CARE - 4.83% Health Care Providers & Services - 2.62% AMERIGROUP Corporation 7.500%, 11/15/2019 AMGH Merger Sub, Inc. 9.250%, 11/01/2018 (Acquired 12/31/2010-06/03/2011, Cost $26,397) (r) Capella Healthcare, Inc. 9.250%, 07/01/2017 Emergency Medical Services Corporation 8.125%, 06/01/2019 Fresenius Medical Care U.S. Finance, Inc. 6.500%, 09/15/2018 (Acquired 09/08/2011, Cost $9,862) (r) HCA, Inc. 6.500%, 02/15/2020 Health Management Associates, Inc. 6.125%, 04/15/2016 Rural/Metro Corporation 10.125%, 07/15/2019 (Acquired 02/01/2012-02/10/2012, Cost $8,773) (r) Surgical Care Affiliates, Inc. 9.625%, 07/15/2015 (Acquired 03/21/2012, Cost $15,167) (r)(p) 10.000%, 07/15/2017 (Acquired 12/31/2010, Cost $20,400) (i)(r) Health Care Technology - 1.86% DJO Finance LLC / DJO Finance Corporation 8.750%, 03/15/2018 (Acquired 03/13/2012-03/20/2012, Cost $25,434) (r) Grifols, Inc. 8.250%, 02/01/2018 Kinetic Concepts, Inc. / KCI USA, Inc. 10.500%, 11/01/2018 (Acquired 10/25/2011-11/10/2011, Cost $24,698) (r) 12.500%, 11/01/2019 (Acquired 02/09/2012, Cost $9,875) (r) Merge Healthcare, Inc. 11.750%, 05/01/2015 PSS World Medical, Inc. 6.375%, 03/01/2022 (Acquired 02/16/2012-03/14/2012, Cost $23,120) (r) STHI Holding Corporation 8.000%, 03/15/2018 (Acquired 03/11/2011-03/24/2011, Cost $25,764) (r) Pharmaceuticals - 0.35% ConvaTec Healthcare E SA 10.500%, 12/15/2018 (Acquired 12/31/2010-06/28/2011, Cost $30,725) (r) TOTAL HEALTH CARE INDUSTRIALS - 5.50% Aerospace & Defense - 0.12% Huntington Ingalls Industries, Inc. 7.125%, 03/15/2021 Airlines - 1.54% America West Airlines Pass Through Trust - Series 2001-1 7.100%, 04/02/2021 Continental Airlines, Inc. Pass Through Trust - Series 2003-ERJ1 7.875%, 07/02/2018 Delta Air Lines, Inc. Pass Through Trust - Class B - Series 2007-1 8.021%, 08/10/2022 United Air Lines, Inc. Pass Through Trust - Class B - Series 2007-1 7.336%, 07/02/2019 (e)(i) Building Products - 1.15% Building Materials Corporation of America 6.750%, 05/01/2021 (Acquired 11/21/2011, Cost $40,400) (r) Masonite International Corporation 8.250%, 04/15/2021 (Acquired 03/06/2012, Cost $25,875) (r) Roofing Supply Group LLC / Roofing Supply Finance, Inc. 8.625%, 12/01/2017 (Acquired 12/31/2010-06/03/2011, Cost $33,070) (r) Commercial Services & Supplies - 1.69% International Lease Finance Corporation 8.250%, 12/15/2020 (c) RSC Equipment Rental, Inc. / RSC Holdings III LLC 8.250%, 02/01/2021 ServiceMaster Company 8.000%, 02/15/2020 (Acquired 02/02/2012-03/20/2012, Cost $25,500) (r) United Rentals North America, Inc. 8.375%, 09/15/2020 UR Financing Escrow Corporation 5.750%, 07/15/2018 (Acquired 02/24/2012, Cost $15,000) (r) Construction & Engineering - 0.16% Tutor Perini Corporation 7.625%, 11/01/2018 Machinery - 0.55% Altra Holdings, Inc. 8.125%, 12/01/2016 The Manitowoc Company, Inc. 8.500%, 11/01/2020 Road & Rail - 0.29% Florida East Coast Railway Corporation 8.125%, 02/01/2017 TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 1.37% Communications Equipment - 0.30% CDW LLC / CDW Finance Corporation 8.500%, 04/01/2019 (Acquired 02/02/2012, Cost $5,219) (r) 8.500%, 04/01/2019 Electronic Equipment, Instruments & Components - 0.44% Freescale Semiconductor, Inc. 9.250%, 04/15/2018 (Acquired 12/31/2010-08/29/2011, Cost $26,837) (r) 10.750%, 08/01/2020 Software - 0.63% Ceridian Corporation 11.250%, 11/15/2015 First Data Corporation 8.875%, 08/15/2020 (Acquired 12/31/2010-12/05/2011, Cost $36,047) (r) TOTAL INFORMATION TECHNOLOGY MATERIALS - 5.58% Chemicals - 2.48% Georgia Gulf Corporation 9.000%, 01/15/2017 (Acquired 12/31/2010, Cost $21,453) (r) Hexion U.S. Finance Corporation / Hexion Nova Scotia Finance ULC 8.875%, 02/01/2018 Lyondell Chemical Company 8.000%, 11/01/2017 LyondellBasell Industries NV 6.000%, 11/15/2021 (Acquired 01/05/2012-03/27/2012, Cost $42,782) (r) Momentive Performance Materials, Inc. 12.500%, 06/15/2014 9.000%, 01/15/2021 Omnova Solutions, Inc. 7.875%, 11/01/2018 Taminco Global Chemical Corporation 9.750%, 03/31/2020 (Acquired 01/20/2012-03/13/2012, Cost $25,688) (r) Containers & Packaging - 0.37% BWAY Holding Company 10.000%, 06/15/2018 Metals & Mining - 1.61% AM Castle & Company 12.750%, 12/15/2016 (Acquired 12/12/2011-01/17/2012, Cost $30,567) (r) Atkore International, Inc. 9.875%, 01/01/2018 Rain CII Carbon LLC / CII Carbon Corporation 8.000%, 12/01/2018 (Acquired 12/31/2010-12/07/2011, Cost $35,769) (r) SunCoke Energy, Inc. 7.625%, 08/01/2019 Paper & Forest Products - 1.12% Ainsworth Lumber Company Limited 11.000%, 07/29/2015 (Acquired 12/31/2010-12/30/2011, Cost $41,664) (p)(r) Longview Fibre Paper & Packaging, Inc. 8.000%, 06/01/2016 (Acquired 05/17/2011, Cost $36,318) (r) Verso Paper Holdings LLC / Verso Paper, Inc. 11.750%, 01/15/2019 (Acquired 03/08/2012, Cost $9,890) (r) 8.750%, 02/01/2019 TOTAL MATERIALS TELECOMMUNICATION SERVICES - 0.61% Diversified Telecommunication Services - 0.34% Sable International Finance Limited 8.750%, 02/01/2020 (Acquired 01/20/2012-02/28/2012, Cost $30,121) (r) Wireless Telecommunication Services - 0.27% Wind Acquisition Holdings Finance SA 12.250%, 07/15/2017 (Acquired 07/05/2011-01/15/2012, Cost $29,232) (p)(r) TOTAL TELECOMMUNICATION SERVICES UTILITIES - 1.61% Electric Utilities - 0.26% Texas Competitive Electric Holdings Company LLC / Texas Competitive Electric Holdings Finance, Inc. 11.500%, 10/01/2020 (Acquired 04/18/2011-07/07/2011, Cost $34,938) (r) Independent Power Producers & Energy Traders - 0.95% Edison Mission Energy 7.000%, 05/15/2017 GenOn Americas Generation LLC 8.500%, 10/01/2021 NRG Energy, Inc. 7.875%, 05/15/2021 Multi-Utilities - 0.40% Energy Future Intermediate Holding Company LLC 9.750%, 10/15/2019 TOTAL UTILITIES Total corporate bonds (Cost $3,310,024) WARRANTS - 0.08% Shares Held CONSUMER DISCRETIONARY - 0.08% Automobiles - 0.08% General Motors Company Expiration: July 2016, Exercise Price: $10.00 (a) Expiration: July 2019, Exercise Price: $18.33 (a) 19 TOTAL CONSUMER DISCRETIONARY Total warrants (Cost $11,639) Total investments - 96.94% (Cost $8,209,700) Time deposit * - 2.08% Other assets in excess of liabilities - 0.98% Net assets - 100.00% $ (a) - Non-income producing security. (b) - The coupon rate shown on variable rate securities represents the rate at March 31, 2012. (c) - All or a portion of this security is segregated as collateral. (e) - Restricted security not registered under the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers.The total market value of this security was $35,257, representing 0.40% of net assets. (f) - Fair valued security. The total market value of this security was $0, representing 0.00% of net assets. (i) - Illiquid security. (p) - Payment in-kind security. (r) - Restricted security under Rule 144A of the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registrationor be limited to qualified institutional buyers.The total market value of these securities was $1,328,350, representing 14.90% of net assets. ADR - American Depositary Receipt * - Time deposit with HSBC Bank bears interest at 0.03% and matures on 4/2/2012. Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors, 24 industry groups, 68 industries and 154 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - March 31, 2012 Hotchkis & Wiley High Yield Fund (Unaudited) CORPORATE BONDS - 87.19% Amount Value Aerospace/Defense - 0.89% Huntington Ingalls Industries, Inc. 7.125%, 03/15/2021 (c) $ $ Airlines - 3.94% America West Airlines Pass Through Trust - Series 2001-1 7.100%, 04/02/2021 Continental Airlines, Inc. Pass Through Trust - Series 2003-ERJ1 7.875%, 07/02/2018 Delta Air Lines, Inc. Pass Through Trust - Class B - Series 2007-1 8.021%, 08/10/2022 United Air Lines, Inc. Pass Through Trust - Class B - Series 2007-1 7.336%, 07/02/2019 (Acquired 06/23/2010 - 03/21/2012, Cost $4,421,428) (e)(i) Auto Loans - 1.01% Credit Acceptance Corporation 9.125%, 02/01/2017 Auto Parts & Equipment - 3.70% Affinia Group, Inc. 10.750%, 08/15/2016 (Acquired 08/06/2009 - 10/04/2011, Cost $2,347,995) (r) Allison Transmission, Inc. 7.125%, 05/15/2019 (Acquired 04/27/2011 - 10/20/2011, Cost $2,983,412) (r) American Axle & Manufacturing Holdings, Inc. 9.250%, 01/15/2017 (Acquired 12/10/2009 - 09/13/2011, Cost $2,847,406) (r) American Axle & Manufacturing, Inc. 7.750%, 11/15/2019 Stoneridge, Inc. 9.500%, 10/15/2017 (Acquired 09/24/2010 - 11/01/2011, Cost $3,074,050) (i)(r) Tomkins LLC / Tomkins, Inc. 9.000%, 10/01/2018 Automakers - 0.68% Chrysler Group LLC 8.250%, 06/15/2021 Banking - 0.41% Ally Financial, Inc. 7.250%, 09/15/2017 Building & Construction - 1.22% M/I Homes, Inc. 8.625%, 11/15/2018 Tutor Perini Corporation 7.625%, 11/01/2018 Building Materials - 3.04% Building Materials Corporation of America 6.750%, 05/01/2021 (Acquired 08/26/2011 - 01/18/2012, Cost $5,316,264) (r) Masonite International Corporation 8.250%, 04/15/2021 (Acquired 09/06/2011 - 03/14/2012, Cost $3,659,306) (r) Roofing Supply Group LLC / Roofing Supply Finance, Inc. 8.625%, 12/01/2017 (Acquired 11/08/2010 - 03/27/2012, Cost $4,105,868) (r) Chemicals - 5.94% Georgia Gulf Corporation 9.000%, 01/15/2017 (Acquired 12/11/2009 - 11/01/2011, Cost $2,994,747) (r) Hexion U.S. Finance Corporation / Hexion Nova Scotia Finance ULC 8.875%, 02/01/2018 LyondellBasell Industries NV 6.000%, 11/15/2021 (Acquired 11/04/2011 - 03/27/2012, Cost $5,242,442) (r) Lyondell Chemical Company 8.000%, 11/01/2017 Momentive Performance Materials, Inc. 12.500%, 06/15/2014 9.000%, 01/15/2021 Omnova Solutions, Inc. 7.875%, 11/01/2018 Taminco Global Chemical Corporation 9.750%, 03/31/2020 (Acquired 01/20/2012 - 03/13/2012, Cost $3,314,650) (r) Consumer - Products - 0.90% FGI Holding Company, Inc. 11.250%, 10/01/2015 (p) FGI Operating Company, Inc. 10.250%, 08/01/2015 Consumer/Commercial/Lease Financing - 4.68% CIT Group, Inc. 4.750%, 02/15/2015 (Acquired 02/02/2012 - 02/03/2012, Cost $2,221,424) (r) 7.000%, 05/02/2017 (Acquired 12/10/2009 - 09/26/2011, Cost $7,062,125) (r) International Lease Finance Corporation 4.875%, 04/01/2015 8.250%, 12/15/2020 SLM Corporation - Series A 8.450%, 06/15/2018 (c) Department Stores - 0.85% Dillard's, Inc. 6.625%, 01/15/2018 7.130%, 08/01/2018 Discount Stores - 0.70% 99 Cents Only Stores 11.000%, 12/15/2019 (Acquired 12/14/2011 - 03/28/2012, Cost $3,048,813) (r) Diversified Capital Goods - 0.19% FCC Holdings, Inc. 13.000%, 12/15/2015 (Acquired 01/03/2011, Cost $966,410) (i)(r) Electric - Generation - 3.54% Edison Mission Energy 7.000%, 05/15/2017 (c) Energy Future Holdings Corporation 9.750%, 10/15/2019 Energy Future Intermediate Holding Company LLC 9.750%, 10/15/2019 GenOn Americas Generation LLC 8.500%, 10/01/2021 NRG Energy, Inc. 7.875%, 05/15/2021 Texas Competitive Electric Holdings Company LLC / Texas Competitive Electric Holdings Finance, Inc. 11.500%, 10/01/2020 (Acquired 04/14/2011 - 07/07/2011, Cost $1,868,913) (r) Electronics - 1.01% Freescale Semiconductor, Inc. 9.250%, 04/15/2018 (Acquired 04/20/2010 - 10/05/2011, Cost $3,168,013) (r) 10.750%, 08/01/2020 Energy - Exploration & Production - 4.87% Atwood Oceanics, Inc. 6.500%, 02/01/2020 Bill Barrett Corporation 7.000%, 10/15/2022 Comstock Resources, Inc. 8.375%, 10/15/2017 7.750%, 04/01/2019 Energy XXI Gulf Coast, Inc. 9.250%, 12/15/2017 Petroquest Energy, Inc. 10.000%, 09/01/2017 Stone Energy Corporation 8.625%, 02/01/2017 Food - Wholesale - 0.82% Post Holdings, Inc. 7.375%, 02/15/2022 (Acquired 01/27/2012 - 02/28/2012, Cost $3,707,280) (r) Forestry/Paper - 2.33% Ainsworth Lumber Company Limited 11.000%, 07/29/2015 (Acquired 02/22/2010 - 12/30/2011, Cost $2,985,586) (p)(r) Longview Fibre Paper & Packaging, Inc. 8.000%, 06/01/2016 (Acquired 05/17/2011 - 02/14/2012, Cost $4,215,856) (r) Verso Paper Holdings LLC / Verso Paper, Inc. 11.750%, 01/15/2019 (Acquired 03/08/2012 - 03/15/2012, Cost $1,869,876) (r) 8.750%, 02/01/2019 Gaming - 1.29% CityCenter Holdings LLC / CityCenter Finance Corporation 11.500%, 01/15/2017 (p) MGM Resorts International 7.750%, 03/15/2022 Gas Distribution - 0.63% Holly Energy Partners LP / Holly Energy Finance Corporation 6.500%, 03/01/2020 (Acquired 02/28/2012 - 03/20/2012, Cost $2,887,920) (r) Health Facilities - 3.65% Capella Healthcare, Inc. 9.250%, 07/01/2017 HCA, Inc. 6.500%, 02/15/2020 (c) Health Management Associates, Inc. 6.125%, 04/15/2016 (c) Surgical Care Affiliates, Inc. 9.625%, 07/15/2015 (Acquired 02/17/2012 - 03/21/2012, Cost $2,226,529) (p)(r) 10.000%, 07/15/2017 (Acquired 12/15/2009 - 02/22/2012, Cost $2,169,958) (i)(r) Health Services - 1.98% AMGH Merger Sub, Inc. 9.250%, 11/01/2018 (Acquired 10/15/2010 - 03/08/2011, Cost $2,133,221) (r) Emergency Medical Services Corporation 8.125%, 06/01/2019 Rural/Metro Corporation 10.125%, 07/15/2019 (Acquired 02/01/2012 - 02/10/2012, Cost $1,072,023) (r) STHI Holding Corporation 8.000%, 03/15/2018 (Acquired 03/11/2011 - 10/07/2011, Cost $3,290,159) (r) Investments & Miscellaneous Financial Services - 1.44% Constellation Enterprises LLC 10.625%, 02/01/2016 (Acquired 01/20/2011 - 12/01/2011, Cost $2,824,679) (i)(r) PBF Holding Company LLC / PBF Finance Corporation 8.250%, 02/15/2020 (Acquired 01/27/2012 - 02/09/2012, Cost $3,593,255) (r) Leisure - 1.67% NCL Corporation Limited 11.750%, 11/15/2016 9.500%, 11/15/2018 Seven Seas Cruises LLC 9.125%, 05/15/2019 (Acquired 05/13/2011 - 03/05/2012, Cost $3,468,571) (r) Life Insurance - 0.94% CNO Financial Group, Inc. 9.000%, 01/15/2018 (Acquired 12/14/2010 - 10/27/2011, Cost $4,086,609) (c)(r) Machinery - 1.37% Altra Holdings, Inc. 8.125%, 12/01/2016 The Manitowoc Company, Inc. 8.500%, 11/01/2020 Managed Care - 0.54% AMERIGROUP Corporation 7.500%, 11/15/2019 Media - Broadcast - 1.78% Cumulus Media Holdings, Inc. 7.750%, 05/01/2019 (Acquired 04/29/2011 - 03/21/2012, Cost $3,652,280) (r) Entercom Radio LLC 10.500%, 12/01/2019 Townsquare Radio LLC / Townsquare Radio, Inc. 9.000%, 04/01/2019 (Acquired 03/30/2012, Cost $2,266,928) (r) Media - Cable - 3.98% Bresnan Broadband Holdings LLC 8.000%, 12/15/2018 (Acquired 12/01/2010 - 03/19/2012, Cost $3,679,453) (r) CCO Holdings LLC / CCO Holdings Capital Corporation 7.375%, 06/01/2020 Cequel Communications Holdings I LLC / Cequel Capital Corporation 8.625%, 11/15/2017 (Acquired 10/30/2009 - 09/28/2011, Cost $2,810,342) (r) Kabel BW GmbH 7.500%, 03/15/2019 (Acquired 03/23/2011 - 11/15/2011, Cost $3,399,566) (r) Unitymedia Hessen GmbH & Company / Unitymedia NRW GmbH 8.125%, 12/01/2017 (Acquired 11/17/2009 - 08/26/2011, Cost $3,322,597) (r) Media - Services - 0.60% Clear Channel Worldwide Holdings, Inc. - Series B 9.250%, 12/15/2017 Medical Products - 4.65% DJO Finance LLC / DJO Finance Corporation 8.750%, 03/15/2018 (Acquired 03/13/2012 - 03/20/2012, Cost $3,416,925) (r) Fresenius Medical Care U.S. Finance, Inc. 6.500%, 09/15/2018 (Acquired 09/08/2011 - 09/29/2011, Cost $4,013,292) (r) Grifols, Inc. 8.250%, 02/01/2018 Kinetic Concepts, Inc. / KCI USA, Inc. 10.500%, 11/01/2018 (Acquired 10/25/2011 - 11/10/2011, Cost $2,367,689) (r) 12.500%, 11/01/2019 (Acquired 02/09/2012, Cost $1,826,875) (r) Merge Healthcare, Inc. 11.750%, 05/01/2015 PSS World Medical, Inc. 6.375%, 03/01/2022 (Acquired 02/16/2012 - 03/14/2012, Cost $3,110,362) (r) Metals/Mining Excluding Steel - 1.64% Rain CII Carbon LLC / CII Carbon Corporation 8.000%, 12/01/2018 (Acquired 11/23/2010 - 12/07/2011, Cost $4,274,141) (r) SunCoke Energy, Inc. 7.625%, 08/01/2019 Multi-Line Insurance - 1.22% American International Group, Inc. 8.175%, 05/15/2058 (b) Oil Field Equipment & Services - 4.56% American Petroleum Tankers Parent LLC / American Petroleum Tankers Company 10.250%, 05/01/2015 Parker Drilling Company 9.125%, 04/01/2018 PHI, Inc. 8.625%, 10/15/2018 Thermon Industries, Inc. 9.500%, 05/01/2017 Unit Corporation 6.625%, 05/15/2021 Oil Refining & Marketing - 0.74% HollyFrontier Corporation 9.875%, 06/15/2017 Packaging - 0.73% BWAY Holding Company 10.000%, 06/15/2018 Pharmaceuticals - 0.85% ConvaTec Healthcare E SA 10.500%, 12/15/2018 (Acquired 12/28/2010 - 03/12/2012, Cost $3,803,218) (r) Printing & Publishing - 0.95% Valassis Communications, Inc. 6.625%, 02/01/2021 Railroads - 0.65% Florida East Coast Railway Corporation 8.125%, 02/01/2017 Restaurants - 1.66% CKE Restaurants, Inc. 11.375%, 07/15/2018 DineEquity, Inc. 9.500%, 10/30/2018 Software/Services - 1.52% Ceridian Corporation 11.250%, 11/15/2015 (c) First Data Corporation 8.875%, 08/15/2020 (Acquired 08/11/2010 - 03/20/2012, Cost $3,839,415) (r) Steel Producers/Products - 1.59% AM Castle & Company 12.750%, 12/15/2016 (Acquired 12/12/2011 - 01/17/2012, Cost $3,314,481) (r) Atkore International, Inc. 9.875%, 01/01/2018 Support - Services - 3.51% PHH Corporation 9.250%, 03/01/2016 RSC Equipment Rental, Inc. / RSC Holdings III LLC 8.250%, 02/01/2021 ServiceMaster Company 8.000%, 02/15/2020 (Acquired 02/02/2012 - 03/20/2012, Cost $3,196,736) (r) United Rentals North America, Inc. 8.375%, 09/15/2020 UR Financing Escrow Corporation 5.750%, 07/15/2018 (Acquired 02/24/2012, Cost $1,835,000) (r) Telecom - Integrated/Services - 0.80% Sable International Finance Limited 8.750%, 02/01/2020 (Acquired 01/20/2012 - 03/13/2012, Cost $3,556,569) (r) Telecom - Wireless - 0.42% Wind Acquisition Holdings Finance SA 12.250%, 07/15/2017 (Acquired 01/05/2011 - 01/15/2012, Cost $2,233,226) (p)(r) Telecommunications Equipment - 0.71% CDW LLC / CDW Finance Corporation 8.500%, 04/01/2019 (Acquired 02/02/2012, Cost $777,594) (r) 8.500%, 04/01/2019 Transportation Excluding Air/Rail - 0.40% Overseas Shipholding Group, Inc. 7.500%, 02/15/2024 Total corporate bonds (Cost $385,494,714) CONVERTIBLE BONDS - 0.79% Auto Parts & Equipment - 0.79% Meritor, Inc. 4.000%, 02/15/2027 (b) Total convertible bonds (Cost $3,606,517) CONVERTIBLE PREFERRED STOCKS - 1.81% Shares Held Auto Parts & Equipment - 0.71% The Goodyear Tire & Rubber Company, 5.875% Banking - 1.10% Citigroup, Inc., 7.500% KeyCorp, 7.750% Total convertible preferred stocks (Cost $8,551,769) PREFERRED STOCKS - 4.08% Banking - 2.98% Countrywide Capital V, 7.000% GMAC Capital Trust I - Series 2, 8.125% (b) Zions Bancorporation, 9.500% Hotels - 1.01% Strategic Hotels & Resorts, Inc. - Series A, 8.500% (a) Strategic Hotels & Resorts, Inc. - Series C, 8.250% (a) Investments & Miscellaneous Financial Services - 0.09% Federal Home Loan Mortgage Corporation - Series Z, 8.375% (a)(b) Total preferred stocks (Cost $16,711,231) COMMON STOCKS - 0.38% Shares Held Automakers - 0.38% General Motors Company - Escrow (a)(f)(i) 0 General Motors Company (a) Total common stocks (Cost $2,275,257) WARRANTS - 0.12% Automakers - 0.12% General Motors Company Expiration: July 2016, Exercise Price: $10.00 (a) Expiration: July 2019, Exercise Price: $18.33 (a) Total warrants (Cost $735,178) Total investments - 94.37% (Cost $417,374,666) Time deposits * - 1.97% Other assets in excess of liabilities - 3.66% Net assets - 100.00% $ (a) - Non-income producing security. (b) - The coupon rate shown on variable rate securities represents the rate at March 31, 2012. (c) - All or a portion of this security is segregated as collateral. (e) - Restricted security not registered under the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers.The total market value of this security was $4,552,024, representing 1.00% of net assets. (f) - Fair valued security. The total market value of this security was $0, representing 0.00% of net assets. (i) - Illiquid security. (p) - Payment in-kind security. (r) - Restricted security under Rule 144A of the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers.The total market value of these securities was $158,661,961, representing 34.90% of net assets. * - Time deposits of $1,200,000 with Bank of America, $1,200,000 with Citibank, $1,200,000 with HSBC Bank and $5,344,421 with Wells Fargo bear interest at 0.03% and mature on 4/2/2012. Invested through a cash management account administered by Brown Brothers Harriman & Co. Schedule of Credit Default Swap Contracts - March 31, 2012 Hotchkis & Wiley High Yield Fund (Unaudited) CREDIT DEFAULT SWAP CONTRACTS - BUY PROTECTION (1) Reference Entity Counterparty Pay Fixed Rate Expiration Date Notional Amount (2) Premiums Paid (Received) Value Unrealized Appreciation (Depreciation) Markit CDX.NA.HY.18 JPMorgan Chase & Company (3) 5.00% 6/20/2017 (1) The buyer of protection is obligated to pay the seller a periodic stream of payments over the term of the contract provided no event of default occurs. If a credit event occurs, as defined under the terms of that particular swap agreement, the seller will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced entity or underlying securities comprising the referenced index or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced entity or underlying securities comprising the referenced index. (2) The maximum potential payment the Fund could receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. (3) Standard & Poor's rating of JPMorgan Chase & Company, the counterparty, as of March 31, 2012 was A. The following is a summary of the Fund's derivative instrument holdings categorized by primary risk exposure as of March 31, 2012: ASSET DERIVATIVES Credit Contracts: Credit Default Swap Contracts $ The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Diversified Value Fund Large Cap Value Fund Mid-Cap Value Fund Small Cap Value Fund Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ Value Opportunities Fund Capital Income Fund High Yield Fund Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ $ $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, as well as other information regarding securities valuation and other significant accounting policies, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Portfolio securities that are listed on a securities exchange (whether domestic or foreign) or The Nasdaq Stock Market (“NSM”) (including the Nasdaq National Market and the Nasdaq Small Cap Market) are valued at the last reported sale price (or official closing price) on that day as of the close of the New York Stock Exchange (which is generally 4:00 p.m. Eastern time), or, in the absence of recorded sales, at the average of readily available closing bid and asked prices on such exchange or NSM. Unlisted equity securities that are not included in NSM are valued at the last sale price or, if the last sale price is unavailable, at the average of the quoted bid and asked prices in the over-the-counter market. Fixed-income securities are generally valued at the mean between the bid and asked prices on the basis of information from independent pricing services but may also be valued based on reported transactions or a broker-dealer quotation. The pricing services may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term investments with remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Investments quoted in foreign currency are valued daily in U.S. dollars on the basis of the foreign currency exchange rate prevailing at the time of valuation. Securities and assets for which market value quotations are not available are valued at their fair value as determined in good faith by or under the direction of the Trust’s Board of Trustees.The Board has approved the use of Interactive Data’s proprietary fair value pricing model to assist in determining current valuation for foreign securities traded in markets that close prior to the New York Stock Exchange. When fair value pricing is employed, the value of the portfolio security used to calculate the Funds’ net asset values may differ from quoted or official closing prices. The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of each Fund’s investments.These inputs are summarized in the following three broad categories: •Level 1— Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. •Level 2— Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following table presents the valuation levels of each Fund’s assets as of March 31, 2012: Diversified Value Fund Large Cap Value Fund Mid-Cap Value Fund Small Cap Value Fund Level 1 Quoted prices in an active market: Common Stocks $ Level 2 Other significant observable market inputs - Level 3 Significant unobservable inputs - Total Investments $ Value Opportunities Fund Capital Income Fund High Yield Fund Level 1 Quoted prices in an active market: Common Stocks $ $ $ Investment Companies - - Preferred Stocks Convertible Preferred Stocks - Purchased Put Options - - Warrants Level 2 Other significant observable market inputs: Common Stocks - - Preferred Stocks - Convertible Preferred Stocks - Convertible Bonds - Corporate Bonds Purchased Put Options - - Level 3 Significant unobservable inputs - - - Total Investments $ $ $ Other Financial Instruments Level 1 Quoted prices in an active market $
